Steuer., J. (dissenting).
We concur with the majority on the question of damages but believe that a new trial should be ordered because the verdict was against the weight of the credible evidence. The action is brought under the Federal Safety Appliances Act and the basis of the action is that the hand brake on a railroad fiat car failed to work. There are serious discrepancies in the testimony of the so-called eye witnesses and other discrepancies between testimony and statements made before trial. These, however, merely give additional weight to the physical evidence. Plaintiff’s witness Deas testified he tried to apply the hand brake as the car was in motion but it failed completely to adjust, so that the speed of the car
*360could not be reduce^. An examination of the brake mechanism immediately after the accident by this witness and others for the plaintiff failed to disclose anything wrong with the mechanism of the brake or any failure in operation. It was claimed that the brake shoe did not appear to fit tightly against the wheel. This could not have been a fault. Concededly the same shoe operated against the wheel when the air brake was in use, and concededly the shoe held at all times when the air brake was applied. So the fault, if any, could not have been in the shoe. We accordingly have the extraordinary situation of the brake being out of order at the exact time of the accident but neither before nor immediately after, and no demonstrable reason for any failure being established. This situation is met by testimony that nevertheless it happened. We realize that such testimony may be sufficient to sustain a recovery (Carter v. Atlantic St. Andrews Bay Ry. Co., 338 U. S. 430). However, it is the testimony that this did happen which is subject to discrepancies. It is not a case of a conceded, though unexplained, failure of equipment. The factual question is whether the equipment failed.
The grave question is not whether proof of a failure contrary to natural experience and resting on testimony that is otherwise open to serious doubt warrants a finding that the verdict is against the weight of evidence. That is not really a matter of dispute. The question is whether under the particular statute an application to set aside a verdict on that ground may be entertained. In regard to this question there is no distinction between this statute (U. S. Code, tit. 45, §§ 1-43) and the Federal Employees’ Liability Act (U. S. Code 45, § 51 et seq., herein FELA). In many of the cases under FELA the breach of duty involved is a failure of equipment made actionable by the preceding chapter. And in discussion of the particular question the two chapters have been considered interchangeably, no distinction being made in the application of the particular rules of practice hereinafter discussed (Carter v. Atlantic & St. Andrews Bay Ry. Co., 338 U. S., 430 supra; Harsh v. Illinois Term. R. R. Co., 348 U. S. 940; Urie v. Thompson, 337 U. S. 163).
It has been said, speaking of actions under FELA, that “ The exercise of the supervisory power of the court over a jury’s verdict on the issue of liability is exhausted when it appears that there is credible evidence presenting an issue of fact as to defendant’s negligence.” (Hanley v. Erie R. R. Co., 273 App. Div. 257, 258.) The statement was, however, not decisional. The question was whether any restriction on the court’s power *361went to the extent of preventing the court from setting aside a verdict for excessiveness. It was held that it did not. This is all that can he said to be determined by the case and all that was affirmed (298 N. Y. 816) by the Court of Appeals. To determine to what extent the traditional and statutory powers exercised in actions generally is prohibited under FELA, further recourse to the sources is required. The task has been simplified by the fountainhead of authority. Concededly, this being a case under a Federal statute, that authority is the United States Supreme Court (Sadowski v. Long Is. R. R. Co., 292 N. Y. 448). In that court the precise question has been succinctly answered: “ It is apparent from the decisions where we refused to review cases in which lower courts withheld cases from the jury or set aside jury verdicts (or where, having granted certiorari, we sustained the lower courts in that action) that the system of judicial supervision still exists in this as in other types of cases.” (Harris v. Pennsylvania R. R. Co., 361 U. S. 15, 17 [Douglas, J.].) And in fact the Supreme Court itself has reversed a jury verdict in an FELA case and directed a verdict for the defendant (New York, N. H. & H. R. R. Co. v. Henagan, 364 U. S. 441). The court has inveighed against invasion of the proper province of the jury, as when the court has reached a conclusion differing from that of the jury on contested facts (Wilkerson v. McCarthy, 336 U. S. 53) or drawn an inference different from what the jury drew (Lavender v. Kurn, 327 U. S. 645). In the last-cited case it might well be that many courts would conclude that the verdict was against the weight of the credible evidence and, proceeding on the assumption that the verdict was subject to that infirmity, interpreted the court’s action as a holding that this was no ground for disturbing the verdict. It now appears categorically that that interpretation of the decision is unfounded, that the power and duty of the Trial Judge are in no way affected, and no new or different rule applies in FELA cases. It is always unwise to assume, in the absence of explicit direction, that a court is directed to abnegate its powers. Here, such assumption is shown to be ill founded.
The power existing, we believe the situation presented calls for its exercise.
Yalente, J. P., Stevens and Eager, JJ., concur in Per Curiam opinion; Steuer, J., dissents in opinion in which McNally, J., concurs.
Judgment in favor of the plaintiff reversed on the law, on the facts and in the exercise of discretion, the verdict vacated *362and a new trial granted, with costs to defendant-appellant, unless plaintiff stipulates to accept $125,000 in lien of the award by verdict, together with costs and interest, in which event, the judgment is modified to that extent and is affirmed as thus modified, with costs to defendant-appellant. Settle order on notice. Appeal from order entered on April 25, 1961 denying defendant’s motion to set aside the verdict dismissed as moot.